J-A34024-14
J-A34025-14
J-A34026-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.D. &           :    IN THE SUPERIOR COURT OF
A.D., MINORS                         :         PENNSYLVANIA
                                     :
APPEAL OF: J.D. & P.D.,              :
MATERNAL GRANDPARENTS                :    No. 1124 MDA 2014


              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
            Juvenile Division, at Nos. CP-21-DP-0000122-2011
                      and CP-21-DP-0000124-2011.



IN RE: ADOPTION OF J.D., A MINOR     :    IN THE SUPERIOR COURT OF
                                     :         PENNSYLVANIA
APPEAL OF: J.D. & P.D.,              :
MATERNAL GRANDPARENTS                :    No. 1209 MDA 2014


              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
                Orphans’ Court, at No. 5 Adoptions 2013.



IN RE: ADOPTION OF A.D., A MINOR     :    IN THE SUPERIOR COURT OF
                                     :         PENNSYLVANIA
APPEAL OF: J.D. & P.D.,              :
MATERNAL GRANDPARENTS                :    No. 1210 MDA 2014


              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
                Orphans’ Court, at No. 6 Adoptions 2013.
J-A34024-14
J-A34025-14
J-A34026-14



IN THE INTEREST OF: J.D., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: K.D.                       :   No. 1201 MDA 2014

              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
            Juvenile Division, at No. CP-21-DP-0000124-2011.


IN THE INTEREST OF: A.D., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: K.D.                       :   No. 1202 MDA 2014

              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
            Juvenile Division, at No. CP-21-DP-0000122-2011.


IN RE: ADOPTION OF J.D., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: K.D.                       :   No. 1211 MDA 2014


              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
                Orphans’ Court, at No. 5 Adoptions 2013.


IN RE: ADOPTION OF A.D., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: K.D., MOTHER               :   No. 1212 MDA 2014


              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
                Orphans’ Court, at No. 6 Adoptions 2013.


                                    -2-
J-A34024-14
J-A34025-14
J-A34026-14


IN RE: ADOPTION OF J.D., A MINOR     :     IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                                     :
APPEAL OF: J.O., BIOLOGICAL FATHER   :     No. 1213 MDA 2014

              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
               Orphans’ Division, at No. 5 Adoptions 2013.


IN RE: ADOPTION OF A.D., A MINOR     :     IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                                     :
APPEAL OF: J.O., BIOLOGICAL FATHER   :     No. 1214 MDA 2014

              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
                Orphans’ Court, at No. 6 Adoptions 2013.


IN THE INTEREST OF J.D., A MINOR     :     IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                                     :
APPEAL OF: J.O., BIOLOGICAL FATHER   :     No. 1219 MDA 2014

              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
            Juvenile Division, at No. CP-21-DP-000124-2011.


IN THE INTEREST OF A.D., A MINOR     :     IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                                     :
APPEAL OF: J.O., BIOLOGICAL FATHER   :     No. 1220 MDA 2014

              Appeal from the Order Entered June 20, 2014,
          In the Court of Common Pleas of Cumberland County,
            Juvenile Division, at No. CP-21-DP-000122-2011.


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and STABILE, J.


                                   -3-
J-A34024-14
J-A34025-14
J-A34026-14


MEMORANDUM BY SHOGAN, J.:                          FILED JANUARY 16, 2015

       We have consolidated these three appeals sua sponte for ease of

disposition. This case began when Cumberland County Children and Youth

Services (“CYS”) filed a petition for a permanency goal change for A.D. and

J.D. (“the Children”) from reunification to adoption, and a petition for

termination of the parental rights of K.D. (“Mother”) and J.O. (“Father”).

After multiple days of hearings, the trial court granted both petitions. J.D.

and P.D. (“Grandparents”),1 who were permitted to intervene as a kinship

resource, appeal from the goal change order.         Mother and Father appeal

from both the goal change and termination orders.

       The trial court provided a complete summary of the facts and

procedural history in its August 20, 2014 opinion filed pursuant to

Pennsylvania Rule of Appellate Procedure 1925(a). Given that summary and

the parties’ familiarity with these matters, we will not repeat the facts and

procedural history in this memorandum.

       On appeal, Grandparents present the following issue for our review:

       A. Whether the Trial Court erred in finding that it would be in
       the best interest of the children to place the children for adoption
       when kinship resources were available, specifically in this case
       with the maternal grandparents, who were willing, able, capable,
       bonded to and ready to adopt the children at issue and/or have
       the children placed with them.



1
    J.D. is Mother’s father, and P.D. is Mother’s step-mother.

                                        -4-
J-A34024-14
J-A34025-14
J-A34026-14


Grandparents’ Brief at viii.

      Mother raises the following issues in her appeal:

      Did the Trial Court err as a matter of law and abuse its discretion
      in determining that Cumberland County Children and Youth
      Services (“CYS”) presented evidence so clear, direct, weighty,
      and convincing as to enable the fact finder to come to a clear
      conviction without hesitancy, of the truth of the precise facts in
      issue?

      Did the Trial Court err as a matter of law and abuse its discretion
      in determining the best interests of the children would be served
      by changing the permanency goal from reunification to adoption,
      when the evidence indicated that Mother could provide for the
      children’s needs and appropriately parent the children?

      Did the Trial Court err as a matter of law and abuse its discretion
      in determining the best interests of the children would be served
      by terminating the parental rights of Mother, when the evidence
      indicated that the original reasons for placement of the children
      no longer exist or had been substantially eliminated?

      Did the Trial Court err as a matter of law and abuse its discretion
      in determining the best interests of the children would be served
      by changing the goal to adoption; terminating Mother’s parental
      rights; and placing the children in separate foster care, when the
      evidence indicated that maternal grandparents, with whom the
      children have a significant bond, presented as an available
      resource to care for the children together?

Mother’s Brief at 5–6.

      Father submits the following issues for our consideration:

      Did the Trial Court err as a matter of law and abused [sic] its
      discretion in changing the goal to adoption and terminating
      Appellant’s parental rights because a parent’s absence or failure
      to support his or her child due to incarceration is not, in itself,
      conclusively   determinative    of   the   issue    of   parental
      abandonment?


                                      -5-
J-A34024-14
J-A34025-14
J-A34026-14



      Did the Trial Court err as a matter of law and abuse its discretion
      in changing the goal for the subject children to adoption and
      terminating Appellant’s parental rights because Appellant is able
      to provide the subject children with the essential parental care,
      control and subsistence in the very near future?

      Did the Trial Court err as a matter of law and abuse its discretion
      in terminating Appellant’s parental rights in that the conditions
      which led to the removal or placement of the children no longer
      existed or were substantially eliminated?

      Did the Trial Court err in determining the best interest of the
      children would be served by terminating Appellant’s parental
      rights?

      Did the Trial Court err in determining the best interests of the
      children would be served by changing the goal for the subject
      children to adoption, terminating parental rights and placing the
      children in foster care, when maternal grandparents have a
      significant bond, have presented as a resource for the children
      and Father shall be an available resource in the near future?

Father’s Brief at 5.

      We employ an abuse-of-discretion standard when reviewing an order

changing the placement of a dependent child.       In re D.S., ___ A.3d ___,

2014 WL 5088795 (Pa. Super. filed October 10, 2014). Similarly:

      appellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa.2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; In re R.I.S.,
      614 Pa. 275, 36 A.3d 567, 572 (Pa.2011) (plurality). As has


                                       -6-
J-A34024-14
J-A34025-14
J-A34026-14


      been often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190.     Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion.

In re I.E.P., 87 A.3d 340, 343–344 (Pa. Super. 2014) (quoting In re

Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012)).

      The statutory requirements for a goal change are found in 42 Pa.C.S.

§ 6351. The trial court must consider the various factors listed therein with

the best interest of the child in mind. In re R.J.T., 9 A.3d at 1183–1184.

The termination of parental rights is governed by 23 Pa.C.S. § 2511, which

requires a bifurcated analysis:

                  Our case law has made clear that under
            Section 2511, the court must engage in a bifurcated
            process prior to terminating parental rights. Initially,
            the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and


                                       -7-
J-A34024-14
J-A34025-14
J-A34026-14


           convincing evidence that the parent’s conduct
           satisfies the statutory grounds for termination
           delineated in Section 2511(a). Only if the court
           determines that the parent’s conduct warrants
           termination of his or her parental rights does the
           court engage in the second part of the analysis
           pursuant to Section 2511(b): determination of the
           needs and welfare of the child under the standard of
           best interests of the child. One major aspect of the
           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

     In re L.M., 923 A.2d 505, 511 (Pa.Super.2007) (citing 23
     Pa.C.S.A. § 2511). The burden is on the petitioner to prove by
     clear and convincing evidence that the asserted statutory
     grounds for seeking the termination of parental rights are valid.
     In re R.N.J., 985 A.2d 273, 276 (Pa.Super.2009).

In re I.E.P., 87 A.3d at 344.

     The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).       Additionally,

this Court need only agree with the trial court’s decision as to any one

subsection in order to affirm the termination of parental rights.    In re

I.E.P., 87 A.3d at 344.




                                     -8-
J-A34024-14
J-A34025-14
J-A34026-14


      Mindful of the foregoing law, we have reviewed the certified record,

the parties’ briefs, and the relevant law. We discern no abuse of discretion

or error of law by the trial court.          The Honorable Albert H. Masland

conducted multiple hearings in 2013 and 2014 and received testimony over

five days from therapists, bonding evaluators, outpatient and counseling

supervisors, case workers, counsellors, adoptive parents, Mother, Father,

and Grandparents.        Judge Masland’s well-written opinion to this Court

comprehensively and accurately distills and disposes of the issues raised in

these appeals. Trial Court Opinion, 8/20/14, at 1–37. We thus adopt the

trial court opinion as our own and affirm on that basis. The parties shall

attach a copy of the opinion in the event of future proceedings.

      Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/16/2015




                                       -9-